Per Curiam.
The method of procuring an order, from the court of ordinary for a sale of the property of a minor by his guardian, for the purpose of his support and education, is the same as that provided for administrators’ sales. Civil Code (1910), § 3066. The method of obtaining orders for the sale of the lands • of intestates by administrators is prescribed in the Civil Code (1910), § 4026, and the service of citation based on such applications is provided in that section. Section 5565 of the Code of 1910 is not applicable to a proceeding by a guardian in the court of ordinary for an order authorizing him to sell the lands of his minor ward for his support and education. No change has been made in the method to be pursued by a guardian for obtaining an order from the court of ordinary for the sale of the lands of his minor ward for his support and education, since the decision in Prine v. Mapp, 80 Ga. 137 (5 S. E. 66), and the present case is governed by the principles enunciated in that case.

Judgment affirmed.


All the Justices concur, except Russell, O. J., dissenting.